Citation Nr: 0008113	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-29 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include asthma, as a result of asbestos exposure 
("respiratory disorder"). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The veteran had active service from May 1988 to May 1991, 
with one year and two months prior active service.  The 
veteran also had active service from June 1991 to December 
1991 and from April 1992 to September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision rendered 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Chicago, Illinois, which denied entitlement 
to the benefits sought on appeal.  

The Board notes that the April 1995 rating decision granted 
service connection for a skin disorder, and assigned a 10 
percent disability rating.  Despite the fact that the veteran 
filed a notice of disagreement as to the entire April 1995 
rating decision, the subsequent statement of the case did not 
reference the issue of an increased disability rating for a 
skin disorder.  This issue will be addressed further in the 
following REMAND.  


REMAND

Upon preliminary review of the claims file in connection with 
the veteran's claim of entitlement to service connection for 
a respiratory disorder, the Board observes that additional 
development by the RO is required before the Board may 
proceed with appellate review.  

The record reflects that the veteran underwent a VA pulmonary 
function test in July 1997.  Indeed, documentation contained 
in the record notes that the RO advised the veteran it would 
not render a decision on the veteran's claim until such time 
that a copy of the pulmonary function test was received, 
reviewed, and associated with the claims file.  However, the 
Board observes that a copy of the July 1997 VA pulmonary 
functions test does not appear in the claims file, nor did 
the RO reference consideration of the pulmonary function test 
on its May 1998 supplemental statement of the case continuing 
the denial of the veteran's claim for a respiratory disorder.  

The Board is mindful that VA is deemed to have constructive 
knowledge of the pulmonary function test records.  As such, 
these records are considered to be evidence which is of 
record at the time any decision is made, and should be 
associated with the claims file.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Preliminary action to obtain such VA 
records is therefore necessary before the Board may properly 
proceed with its appellate review. 

As previously noted, in the separate matter of entitlement to 
the assignment of a higher disability rating for a skin 
disorder, the veteran filed a notice of disagreement.  
However, a statement of the case on that issue was not issued 
by the RO.  While the Board may not exercise jurisdiction in 
the absence of a properly perfected appeal, the matter must 
be remanded for the issuance of a statement of the case.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995). Although the Board 
has in the past referred such matters to the RO for 
appropriate action, the Court has held that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file a copy of the July 
1997 VA pulmonary function test report.  
After this is accomplished, the RO should 
again consider the veteran's claim of 
entitlement to service connection for a 
pulmonary disorder in light of the 
additional evidence of record.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.




2.  The RO should also issue a statement 
of the case with respect to the issue of 
entitlement to a higher disability rating 
for a service-connected skin disorder.  
The veteran is hereby informed that the 
Board may only exercise jurisdiction over 
an issue after an appellant has filed 
both a timely notice of disagreement to a 
rating decision denying the benefit 
sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Hence, if 
he wishes to appeal the RO's denial of a 
higher disability rating for a service-
connected skin disorder, he must take 
appropriate action to perfect his appeal 
following the issuance of the 
aforementioned statement of the case.  In 
the event that the veteran perfects an 
appeal, the case should be returned to 
the Board for appellate consideration, if 
otherwise in order.  

The purpose of this REMAND is to obtain additional 
development and afford the veteran due process of law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




